                   Case 1:19-cv-00139 Document 1 Filed 01/22/19 Page 1 of 13



1

2                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF COLUMBIA
4

5

6

7    PUJITHA VALLABHANENI

8    323 Prairie Point
9
     Ofeallon, Missouri 63368
10

11
      Plaintiff,                               Case No.:
12

13           vs.

14

15
     UNITED STATES CITIZENSHIP AND
16
     IMMIGRATION SERVICES,                     COMPLAINT
17
     20 Massachusetts Ave NW,
18

19   Washington DC 20529

20

21

22

23
                                Defendant.
24

25

26

27

28


                                               1
                  Case 1:19-cv-00139 Document 1 Filed 01/22/19 Page 2 of 13



1                                              COMPLAINT

2

3
                                             I. INTRODUCTION
4
            1. This is an action brought pursuant to section 10b of the Administrative Procedure Act,
5
     5 U.S.C. § 702, et. seq., seeking to hold unlawful and set aside the decision of the United States
6

7    Citizenship and Immigration Services (USCIS) in File Nos. A 105-469-629 / WAC1815053331

8    on January 10, 2019, finding that plaintiff PUJITHA VALLABHANENI failed to maintain her F-
9
     1 (student) nonimmigrant status, thereby rendering her “unlawfully present” in the United States
10
     retroactive to August 9, 2018. This decision was not in accordance with law inasmuch as it
11
     deprived Ms. Vallabhaneni of her legal immigration status and rendered her retroactively
12

13   unlawfully present in proceedings to which she was not a party and so had no opportunity to

14   participate in. It was also not in accordance with law in that it ignored a written statement from her
15
     prior employer certifying that she was in status during the relevant period. Finally it was arbitrary
16
     and capricious in that it was unsupported by substantial evidence in that the record contains
17
     absolutely no evidence whatsoever that Ms. Vallabhaneni was in fact unemployed for more than
18

19   90 days during her first optional practical training period. Accordingly, this decision should be

20   held unlawful and set aside. Further, inasmuch as this decision, as it currently stands, will force
21
     Ms. Vallabhaneni to depart the United States no later than February 4, 2019 to avoid becoming
22
     inadmissible to the United States for three (3) years pursuant to 8 U.S.C § 1182(a)(9)(B)(i)(I), Ms.
23
     Vallabhaneni will be asking the Court to immediately issue a preliminary injunction postponing
24

25   the effectiveness of this decision during the pendency of this action.

26                                             II. PLAINTIFF
27

28


                                                       2
                  Case 1:19-cv-00139 Document 1 Filed 01/22/19 Page 3 of 13



1           2. The plaintiff, PUJITHA VALLABHANENI, is a native, citizen and resident of India

2    who has been admitted to the United States as a foreign student.
3

4
                                             III. DEFENDANT
5

6

7           3. The defendant, United States Citizenship and Immigration Services (USCIS), is an

8    agency of the United States government residing in the District of Columbia.
9
                                            IV. JURISDICTION
10

11
            4. This being a civil action against the United States arising under the Administrative
12

13   Procedure Act, 5 U.S.C. § 701, et. seq., a law of the United States, original jurisdiction over this

14   matter is vested in this Court by 28 U.S.C. § 1331.
15
                                               V. STANDING
16

17
            5. The plaintiff, PUJITHA VALLABHANENI, has a legally protected interest in a finding
18

19   and/or conclusion by the USCIS regarding whether she has been maintaining legal status which is

20   in accordance with law, 5 U.S.C. § 706(2), and this right has been invaded by the improper finding
21
     that she has failed to maintain status. The invasion of this right has caused her concrete and
22
     particularized injury in that as a result of this invasion she has been rendered “unlawfully present”
23
     in the United States retroactive to August 9, 2018, and as a consequence she will be required to
24

25   abandon her employment and depart the United States no later than February 4, 2019 to avoid

26   becoming inadmissible to this country for three (3) years; (2) there is a causal connection between
27   the injury-in-fact and the defendant’s challenged behavior in that it is precisely the defendant’s
28


                                                       3
                  Case 1:19-cv-00139 Document 1 Filed 01/22/19 Page 4 of 13



1    unlawful (and, in fact, unconstitutional) finding that she is out of status that will cause require her

2    to depart the U.S. and (3) it is certain that the injury-in-fact will be redressed by a favorable ruling
3
     in that the setting aside of this decision pursuant to 5 U.S.C. § 706(2) will nullify the finding that
4
     she is out of status and unlawfully present, such that she will no longer be required to depart the
5
     United States to avoid becoming inadmissible. Accordingly, Ms. Vallabhaneni has standing to
6

7    complain of this action. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992).

8                                                 VI. VENUE
9

10
             6. Pursuant to 28 U.S.C. § 1391(e), venue is proper in the District of Columbia, where the
11
     defendant resides.
12

13                            VII. BRIEF STATEMENT MATERIAL FACTS

14           7. PUJITHA VALLABHANENI was first admitted to the United States in December, 2015
15
     as an F-1 nonimmigrant student.
16
             8. She graduated from the University of Central Missouri in May, 2017 with a Master’s
17
     degree in Computer Science.
18

19           9. At approximately the same time she was authorized to be employed pursuant to post-

20   completion optional practical training (OPT) for 1 year commencing May 8, 2017.
21
             10. On April 12, 2018, Programmer Resources International, upon information and belief,
22
     a for profit corporation lawfully doing business in the state of Missouri, filed a Petition for a
23
     Nonimmigrant Worker (Form 1-129), with USCIS, seeking to classify Ms. Vallabhaneni as a
24

25   temporary worker in a specialty occupation (H-IB) under 8 U.S.C. § 1101(a)(15)(H)(i)(b) with a

26   concurrent application to change her nonimmigrant status to H-1B.
27           11. Ms. Vallabhaneni did not sign, directly or through counsel, this petition or application.
28


                                                        4
                  Case 1:19-cv-00139 Document 1 Filed 01/22/19 Page 5 of 13



1            12. While this petition and application were still pending, the USCIS granted Ms.

2    Vallabhaneni two (2) years of “STEM” (Science Technology Engineering and Mathematics) post
3
     completion optional practical training employment authorization, valid from May 8, 2018 to May
4
     7, 2020.
5
             13. On September 17, 2018 the USCIS issued a “Request For Evidence” (RFE) to
6

7    Programmer Resources International which contained the following request:

8            F-1 OPT Unemployment
             Students engaging in initial F-1 post-completion Optional Practical Training (OPT) may
9
             not accrue an aggregate of more than 90 days of unemployment during the initial post-
10           completion OPT period. Students granted the 17-month OPT extension may not accrue
             an aggregate of more than 120 days of unemployment during the total OPT period
11           including any initial OPT and the 17-month OPT extension. Students granted the 24-
             month OPT extension may not accrue an aggregate of more than 150 days of
12
             unemployment during the total OPT period including any initial OPT and the 24-month
13           OPT extension. Further, students engaging in F- I post-completion OPT must engage in
             at least 20 hours or more per week of employment that is directly related to the student's
14           U.S. major of study.Lastly, unpaid internships may meet the OPT employment
             requirements if the internship is directly related to the student's U.S. major of study and
15
             the internship complies with all labor laws. Please provide evidence that the beneficiary
16           maintained the beneficiary's F-1 status during post-completion OPT. Evidence may
             include but is not limited to the following:
17           • A list of all employers the beneficiary has worked for under post-completion OPT and
             the
18
             periods the beneficiary worked for those employers;
19           • Copies of all pay records I stubs for the beneficiary from the starting date of post-
             completion OPT to the present time; and
20           • Evidence that the beneficiary worked at least 20 hours or more per week in a position
             that is directly related to the beneficiary's U.S. major of study.
21

22
             14. A copy of this RFE was not sent to Ms. Vallabhaneni and she was not authorized to
23
     respond to it.
24

25           15. Sometime thereafter Programmer Resources International responded to this RFE.

26

27

28


                                                      5
                  Case 1:19-cv-00139 Document 1 Filed 01/22/19 Page 6 of 13



1            16. That response, which was prepared entirely by Programmer Resources International

2    and/or its legal counsel and not by Ms. Vallabhaneni, included the following evidence that Ms.
3
     Vallabhaneni had been employed during her post completion optional practical training period:
4
             • Ms. Vallabhaneni’s Forms W-2, Wage and Tax Statement, for the year 2017 from a
5
             company named Vintech Solutions, Inc. ("Vintech");
6

7            • A letter dated March 5, 2018 from Vintech; and

8            • Ms. Vallabhaneni’s pay stubs from Programmer Resources International showing that
9
             she was employed by it up to November 4, 2018.
10
             17. On January 10, 2019, the USCIS issued a decision to Programmer Resources
11
     International in the forementioned matter, concluding and finding, among other things, that Ms.
12

13   Vallabhaneni had failed to maintain her F-1 nonimmigrant status since on or before January 10,

14   2018.
15
             18. The legal basis for this finding was the fact that USCIS regulations provide that an F-
16
     1 nonimmigrant violated her status if she accrued an aggregate of more than 90 days of
17
     unemployment during her initial post-completion OPT period.
18

19           19. The factual basis for this finding was the agency’s conclusion that Ms. Vallabhaneni

20   was unemployed for over 90 days from the beginning of her post-completion OPT period on
21
     May 7, 2017 and January 10, 2018.
22
             20. The basis for this factual finding was that Programmers Resources International failed
23
     to give the USCIS what the agency considered to be sufficient evidence that Ms. Vallabhaneni
24

25   was employed during that period.

26           21. In making the previously mentioned factual finding, the USCIS reasoned that:
27

28


                                                      6
                      Case 1:19-cv-00139 Document 1 Filed 01/22/19 Page 7 of 13



1               Here, the beneficiary1 began the beneficiary's OPT employment on May 8, 2017. The
                letter from Vintech stated that the beneficiary worked at Vintech from May 8, 2017 to
2               January 10, 2018. This claim is unsupported by the record because while you provided
3
                the beneficiary's Form W-2 from Vintech, the Form W-2 does not show that the
                beneficiary engaged in qualifying F-1 OPT employment because the Form W-2 does not
4               show the periods that the beneficiary worked during 2017. The record lacks probative
                evidence such as pay stubs to show that the beneficiary engaged in at least 20 hours of
5               employment in a position that is directly related to the beneficiary's U.S. major of study
                from May 8, 2017 to January 10, 2018. Therefore, the beneficiary has accrued more than
6
                the allowable unemployment days from May 8, 2017 to January 10, 2018. Thus, you have
7               not shown that the beneficiary has maintained the beneficiary's F-1 nonimmigrant status.
                Accordingly, the change of status request is denied because the beneficiary has accrued
8               more than the allowable unemployment days during OPT. Moreover, the change of status
                request is also denied because the nonimmigrant visa petition filed in the beneficiary's
9
                behalf was denied.
10              The denial of the Form I-129 and the beneficiary's failure to maintain the beneficiary's
                nonimmigrant status leave the beneficiary without lawful immigration status. The
11              beneficiary is now present in the United States in violation of the law. Failing to maintain
                valid nonimmigrant status or remaining in the United States beyond the expiration of
12
                nonimmigrant status will affect the beneficiary's ability to return to the United States in
13              the future.

14              22. The decision failed to identify any evidence in the record that did show that Ms.
15
     Vallabhaneni was unemployed for even a single day during her post completion optional
16
     practical training period.
17
                23. The decision mentioned, but did not consider, a letter dated March 5, 2018 from
18

19   Vintech certifying “that Ms. Pujitha Vallabhaneni was employed in our organization as a

20   Programmer Analyst in the ‘Information Technology' department, from May 08, 2017 to
21
     January 10, 2018”.
22
                24. No copy of this decision was provided by USCIS to Ms. Vallabhaneni.
23
                                                    COUNT 1
24

25

26

27
     1
28       Pujitha Vallabhaneni.


                                                         7
                  Case 1:19-cv-00139 Document 1 Filed 01/22/19 Page 8 of 13



1      THE USCIS’S FINDING AND CONCLUSION THAT MS. VALLABHANENI DID NOT

2           MAINTAIN HER STATUS WAS NOT IN ACCORDANCE WITH LAW BECAUSE IT
3
                                 DEPRIVED HER OF DUE PROCESS OF LAW
4

5
         25. 5 U.S.C. § 706 provides in material part that:
6

7           To the extent necessary to decision and when presented, the reviewing court shall decide
            all relevant questions of law, interpret constitutional and statutory provisions, and
8           determine the meaning or applicability of the terms of an agency action. The reviewing
            court shall--
9
            …
10         (2) hold unlawful and set aside agency action, findings, and conclusions found to be--
        o   (A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;
11
        26. “Procedural due process imposes constraints on governmental decisions which deprive
12

13   individuals of ‘liberty’ or ‘property’ interests within the meaning of the Due Process Clause of

14   the Fifth or Fourteenth Amendment” of the U.S. Constitution. Mathews v. Eldridge, 424 U.S.
15
     319, 332 (1976). The fundamental requirement of due process is the opportunity to be heard at 'a
16
     meaningful time and in a meaningful manner.'" Id. at 333 (quoting Armstrong v. Manzo, 380
17
     U.S. 545, 552 (1965)).
18

19      27. In the adjudicative context, due process entitles a person to factfinding based on a record

20   produced before the decisionmaker and disclosed to that person, see Goldberg v. Kelly, 397 U.S.
21
     254, 271 (1970), and an individualized determination of his interests, see Rhoa-Zamora v.
22
     INS, 971 F.2d 26, 34 (7th Cir. 1992), cert. denied, 113 S. Ct. 1943 (1993). Finally, it requires
23
     that the decisionmaker actually consider the evidence and argument that a party
24

25   presents. See Morgan v. United States, 298 U.S. 468, 481 (1936).

26      28. The USCIS’s finding that Ms. Vallabhaneni violated her nonimmigrant status on or
27   before January 10, 2018 deprived her of procedural due process in that it did not give her the
28


                                                      8
                  Case 1:19-cv-00139 Document 1 Filed 01/22/19 Page 9 of 13



1    opportunity to be heard at a meaningful time and in a meaningful manner regarding this issue, or

2    in fact to be heard at all, since the decision was made entirely in proceedings to which she was
3
     not a party, followed a request for evidence which was not sent to her and was contained in a
4
     decision that was not sent to her either.
5
        29. The harm of this deprivation of due process to Ms. Vallabhaneni is profound in that, as
6

7    explained below, unless it is held unlawful and set aside, or otherwise rendered ineffective, it

8    will compel her to depart the United States by no later than February 4, 2019.
9
        30. 8 U.S.C. § 1182(a)(9)(B)(i) provides in relevant part that:
10
     In general. Any alien (other than an alien lawfully admitted for permanent residence) who--
11
        (I)     was unlawfully present in the United States for a period of more than 180 days but
12

13              less than 1 year, voluntarily departed the United States … prior to the commencement

14              of proceedings under section 235(b)(1) [8 USCS § 1225(b)(1)] or section 240 [8
15
                USCS § 1229a], and again seeks admission within 3 years of the date of such alien's
16
                departure or removal … is inadmissible.
17
        31. In its Policy Memorandum PM-602-1060.1 of August 9, 2018, regarding “Accrual of
18

19   Unlawful Presence and F, J, and M Nonimmigrants” provides in relevant part that “F, J, or M

20   nonimmigrants who failed to maintain their nonimmigrant status before August 9, 2018 start
21
     accruing unlawful presence based on that failure on August 9, 2018, …”.
22
        32. Accordingly, the USCIS’s finding that Ms. Vallabhaneni violated her status on or before
23
     January 10, 2018 means she started accruing unlawful presence on August 9, 2018.
24

25      33. Therefore, if Ms. Vallabhaneni voluntarily departs the United States after February 4,

26   2019 she will be inadmissible to the United States for three (3) years, per 8 U.S.C. §
27   1182(a)(9)(i)(I).
28


                                                      9
                   Case 1:19-cv-00139 Document 1 Filed 01/22/19 Page 10 of 13



1         34. Accordingly, this decision has the effect of compelling Ms. Vallabhaneni to depart the

2    United States on or before February 4, 2019 to avoid becoming subject to this 3 year
3
     inadmissibility period the next time she leaves the U.S.2
4
          35. Therefore the USCIS has deprived Ms. Vallabhaneni of due process of law by entering a
5
     finding effectively compelling her to depart the U.S. in less than a month in proceedings to
6

7    which she was not a party, had no notice of and was provided no opportunity to be heard in,

8    contrary to The Due Process Clause of the Fifth or Fourteenth Amendment of the U.S.
9
     Constitution.
10
          36. The Due Process Clauses of the Fifth and Fourteenth Amendments of the U.S.
11
     Constitution are laws of the United States.
12

13   WHEREFORE this Court should exercise its authority in 5 U.S.C. § 706(2) to hold unlawful and

14   set aside the finding that plaintiff PUJITHA VALLABHANENI has violated her nonimmigrant
15
     status contained in the defendant USCIS’s decision of January 10, 2019 in File Nos. A 105-469-
16
     629 / WAC1815053331 because it is not in accordance with law.
17
                                                         COUNT 2
18

19         THE USCIS’S FINDING THAT MS. VALLABHANENI DID NOT MAINTAIN HER

20       STATUS WAS ARBITRARY AND CAPRICIOUS BECAUSE IT IGNORED PROBATIVE
21
                        EVIDENCE CONTRADICTING THE AGENCY’S POSITION
22

23

24

25

26

27   2
      Absent action by this Court, Ms. Vallabhaneni will be rendered inadmissible to the United States for 10 years if
28   she fails to depart the U.S. by August 7, 2019. 8 U.S.C. 1182(a)(9)(B)(i)(II).


                                                              10
                 Case 1:19-cv-00139 Document 1 Filed 01/22/19 Page 11 of 13



1           37. PUJITHA VALLABHANENI adopts here by reference all prior statements made in

2    this Complaint.
3

4
            38. The above-mentioned decisioned stated that the record contained “A letter dated
5
     March 5, 2018 from Vintech” but ignored its contents, even though they directly contradicted the
6

7    agency’s finding that Ms. Vallabhaneni violated her status by being unemployed for over 90

8    days between May 7, 2017 and January 10, 2018 by certifying “that Ms. Pujitha Vallabhaneni
9
     was employed in our organization as a Programmer Analyst in the ‘Information Technology'
10
     department, from May 08, 2017 to January 10, 2018.”
11
            39. "[A]n agency cannot ignore evidence contradicting its position." Genuine Parts Co.
12

13   v. EPA, 890 F.3d 304, 312 (D.C. Cir. 2018) (quoting Butte Cty. v. Hogen, 613 F.3d 190, 194, 392

14   U.S. App. D.C. 25 (D.C. Cir. 2010)). A decision in which it does so is arbitrary and capricious.
15
     Stellar IT Sols., Inc. v. United States Citizenship & Immigration Servs. 2018 U.S. Dist. LEXIS
16
     196284, *23; 2018 WL 6047413 (D.C. District Court).
17
     WHEREFORE this Court should exercise its authority in 5 U.S.C. § 706(2) to hold unlawful and
18

19   set aside the finding that plaintiff PUJITHA VALLABHANENI has violated her nonimmigrant

20   status contained in the defendant USCIS’s decision of January 10, 2019 in File Nos. A 105-469-
21
     629 / WAC1815053331 because it is arbitrary and capricious.
22
                                                COUNT 3
23
       THE USCIS’S FINDING AND CONCLUSION THAT MS. VALLABHANENI DID NOT
24

25     MAINTAIN HER STATUS WAS ARBITRARY AND CAPRICIOUS BECAUSE IT WAS

26             NOT SUPPORTED BY SUBSTANTIAL, OR IN FACT ANY, EVIDENCE
27

28


                                                     11
                    Case 1:19-cv-00139 Document 1 Filed 01/22/19 Page 12 of 13



1           40. PUJITHA VALLABHANENI adopts here by reference all prior statements made in

2    this Complaint.
3
            41. The only evidence in the record of the above mentioned proceedings which is
4
     remotely relevant to the issue of whether Ms. Vallabhaneni violated her status on or before
5
     January 10, 2018 is a form W-2 showing that she was paid $31,416.26 in wages by Vintech in
6

7    2017 and a letter from Vintech certifying “that Ms. Pujitha Vallabhaneni was employed in our

8    organization as a Programmer Analyst in the ‘Information Technology' department, from May
9
     08, 2017 to January 10, 2018.”
10
            42. Neither of these documents, nor anything else in the record, was at all probative of
11
     the USCIS’s finding that Ms. Vallabhaneni violated her status by being unemployed for over 90
12

13   days between May 8, 2017 and January 10, 2018.

14          43. Inasmuch as the USCIS’s finding that Ms. Vallabhaneni did not maintain her status
15
     was not supported by substantial, or in fact any, evidence, it was arbitrary and capricious. Assn of
16
     Data Processing Serv. Orgs., Inc. v. Bd. of Governors of Fed. Reserve Sys., 745 F.2d 677, 683-
17
     84 (D.C.Cir.1984)) (Scalia, J.) (decision unsupported by substantial evidence is arbitrary and
18

19   capricious).

20   WHEREFORE this Court should exercise its authority in 5 U.S.C. § 706(2) to hold unlawful and
21
     set aside the finding that plaintiff PUJITHA VALLABHANENI has violated her nonimmigrant
22
     status contained in the defendant USCIS’s decision of January 10, 2019 in File Nos. A 105-469-
23
     629 / WAC1815053331 because it is arbitrary and capricious.
24

25

26   Respectfully submitted this 22nd day of January, 2019
27

28


                                                      12
                Case 1:19-cv-00139 Document 1 Filed 01/22/19 Page 13 of 13



1

2    s/Michael E. Piston
3
     Michael E. Piston (MI 002)
     Attorney for the Plaintiff
4    225 Broadway, 3rd Floor
     New York, NY 10007
5    646-845-9895
     michaelpiston4@gmail.com
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            13
